Case 2:20-cv-00179-PLM-MV ECF No. 42, PageID.334 Filed 05/10/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION

BRENITAZE MOORE, #960770,                        )
                      Plaintiff,                 )
                                                 )      No. 2:20-cv-179
-v-                                              )
                                                 )      Honorable Paul L. Maloney
AMY WESTCOMB, et al.,                            )
                           Defendants.           )
                                                 )

                                      JUDGMENT

      The Court has dismissed all of the claims raised in Plaintiff’s lawsuit. As required by

Rule 58 of the Federal Rules of Civil Procedure, JUDGMENT ENTERS.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: May 10, 2021                                                /s/ Paul L. Maloney
                                                               Paul L. Maloney
                                                               United States District Judge
